Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 1 of 31           PageID #: 1972



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

      TRUBRIDGE, L.L.C.,                       )
                                               )
            Plaintiff/Counterclaim             )
            Defendant,                         )
                                               )
      vs.                                      ) CIVIL ACTION NO. 18-0141-CG-C
                                               )
                                               )
      TYRONE HOSPITAL,                         )
                                               )
            Defendant/Counterclaim             )
            Plaintiff.

                                         ORDER

            This matter is before the Court on the Motions for Summary Judgment,

  supporting briefs, and evidentiary support filed by both Plaintiff, TruBridge, L.L.C

  (“TruBridge”) (Docs. 110 and 112) and Defendant, Tyrone Hospital (“Tyrone”) (Docs.

  101, 1081, and 109). Both parties have filed responses and additional evidentiary

  support (Docs. 115, 116, 120 and 121), and replies (Docs. 122 and 123). For the

  reasons explained below, the Court finds that Plaintiff’s motion for summary

  judgment should be DENIED in part and GRANTED in part. Specifically,

  TruBridge’s motion is denied with respect to its breach of contract claim, granted as

  to any claims for incidental or consequential damages, and granted as to the

  outstanding invoices as set forth herein below. Defendant’s motion for summary

  judgment is DENIED.



  1 Tyrone’s initial motion (Doc. 103) was filed under seal and was later refiled with
  limited redactions (Doc. 108). This Order will reference document 108.
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 2 of 31            PageID #: 1973



                  FACTUAL AND PROCEDURAL BACKGROUND

          On February 10, 2016, TruBridge and Tyrone entered into a “Master Services

  Agreement” (the “Agreement”) whereby the parties agreed that TruBridge would

  perform billing and collections services for Tyrone. (Doc. 108; PageID.652; Doc. 110-

  1 at 3; PageID.1115-1131; Doc. 112 at 3; PageID.1309). The Agreement was limited

  to TruBridge performing “insurance follow-up” services to Tyrone for claims over

  sixty days old. (Doc. 108 at 2; PageID.652; Doc. 112 at 3; PageID.1309). In return,

  Tyrone agreed to pay TruBridge a monthly service fee based on the money collected

  on the claims. (Doc. 112 at 4; PageID.1310).

          The Agreement was modified on May 5, 2016, to provide that TruBridge

  would also provide “Private Pay Management Services” to Tyrone (“Private Pay

  Addendum”). (Doc. 108 at 2; PageID.652; Doc. 112 at 4; PageID.1310). The Private

  Pay addendum provided that TruBridge would provide billing and collection service

  on patient accounts. (Doc. 112 at 4; PageID.1310). In return, Tyrone agreed to pay

  TruBridge a monthly service fee based on the cash collected from patient accounts.

  (Id.)

          On August 9, 2016, the parties modified the Agreement again by a “Service

  Addendum” whereby the parties agreed that TruBridge would provide additional

  services, including Accounts Receivable Management Services (“ARMS”) to Tyrone

  for five years beginning December 1, 2016 (“August Addendum”). (Doc. 108 at 5;

  PageID.655; Doc. 112 at 4; PageID.1310). Per the August Addendum, TruBridge

  was to handle “the billing of all patients, to include… the billing of all primary and



                                             2
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 3 of 31           PageID #: 1974



  secondary claims to all third party payers.” (Doc. 108 at 3; Page ID. 653; Doc. 112

  at 4; PageID.1310). In return, Tyrone agreed to pay TruBridge 3.75% of its total

  cash collections. (Doc. 112 at 4; PageID.1310). Finally, on January 5, 2017, the

  parties amended the Agreement once more by removing Clinic A/R from the scope of

  services TruBridge was to perform. (“Final Addendum”). (Doc. 108 at 3;

  PageID.873).

        In its final form, the Amended Agreement2 required TruBridge to bill and

  collect Tyrone’s claims and patient accounts and Tyrone was required to pay

  TruBridge for services rendered for five years. (Doc. 108 at 8; PageID.875; Doc. 112

  at 5; PageID.1311). The Amended Agreement did not include any performance

  goals, metrics, or requirements and did not include any termination provision

  relating to the same. (Doc. 112 at 5; PageID.1311). The Master Services

  Agreement, which was incorporated into all subsequent addenda, included the

  following limited liability provision:

        Liability: TRUBRIDGE’S LIABILITY FOR FURNISHING
        SERVICES UNDER THIS AGREEMENT SHALL BE LIMITED TO
        PROVIDING THE SERVICES DESCRIBED. TRUBRIDGE SHALL
        NOT BE LIABLE FOR ANY DAMAGES OR LOSSES INCURRED BY
        CUSTOMER AS A RESULT OF THE LOSS OF USE OF THE
        SERVICES, OR ANY PART OR COMPONENT THEREOF, OR ANY
        INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING
        FROM OR OCCASSIONED BY THE FAILURE OF TRUBRIDGE TO
        PERFORM ANY OBLIGATION UNDER THIS AGREEMENT.

  (Doc. 110-1 at 6; PageID.1119).



  2This Order will refer to the Agreement and all subsequent addendums hereinafter
  as the “Amended Agreement”.

                                            3
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 4 of 31             PageID #: 1975



           From December 1, 2016 to March 2018, TruBridge billed and collected

  $29,279,556.72 in payments from third party payers and patients on behalf of

  Tyrone. (Doc. 112 at 6; PageID.1312). However, despite its handling of accounts

  receivable, from 2016 to February 2018, the parties experienced difficulties on both

  sides. (Doc. 108 at 5; PageID.875; Doc. 112 at 11; PageID.1317). More specifically,

  Tyrone was dissatisfied with TruBridge’s handling of its collection services based on

  the number of claims not being collected and TruBridge was concerned that Tyrone

  was not providing medical records and data needed to process accounts receivable.

  (Id.)3 In response to Tyrone’s concerns regarding the billing and collection,

  TruBridge proposed Action Plans with performance goals set by TruBridge. (Doc.

  108 at 7; PageID.877). The parties continuously discussed the need for changes and

  improvements and were in the process of negotiating additional contractual terms

  in 2018. (Doc. 108 at 5-8; PageID.875-78; Doc. 112 at 10-12: PageID.1316-18).

  However, on February 22, 2018, prior to finalizing additional contractual terms,

  Tyrone sent TruBridge a termination letter which stated, in part, as follows:

           Please be advised that Tyrone Hospital d/b/a Tyrone Regional Health
           Network is terminating its Master Services Agreement (“MSA”) with
           TruBridge, LLC dated February 10, 2016 and all addenda thereto due
           to breaches of the agreements by TruBridge, LLC. This is due to the
           significant breaches and non-compliance on the part of TruBridge, LLC
           in its performance of the Agreement and various addenda.

  (Doc. 110-15 at 2-3: PageID.1335-36). The termination letter additionally stated

  that there were “1,061 Medicaid claims which have not been billed by TruBridge …




  3   The disputed facts relating to these positions are more fully set forth herein below.

                                               4
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 5 of 31           PageID #: 1976



  totaling $2,278,249.20 in charges as of February 19, 2018.” (Id.) In response,

  TruBridge filed the instant action seeking damages for breach of contract.4 (Doc. 1-1

  at 9-15). On March 26, 2018, Tyrone responded to the Complaint and countersued

  for declaratory and injunctive relief5 as well as damages for breach of contract and

  equitable relief. (Doc. 2). On January 28, 2020, Tyrone filed its motion for summary

  judgment asserting that TruBridge breached the Amended Agreement by failing to

  perform the agreed services. (Docs. 101 and 108). On January 31, 2020, TruBridge

  filed its motion for summary judgment asserting that it had performed under the

  contract and TruBridge breached the contract via the termination letter. (Doc. 112).

  The parties have each responded and replied to each other’s motions and both are

  ripe for adjudication. (Docs. 116, 118, 122, and 123).

                                     DISCUSSION

  A. Summary Judgment Standard

        Federal Rule of Civil Procedure 56(a) provides that summary judgment be

  granted: “if the movant shows that there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law.” The trial court’s

  function is not “to weigh the evidence and determine the truth of the matter but to

  determine whether there is a genuine issue for trial.” Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 249 (1986). “The mere existence of some evidence to support the



  4 This action was initially filed in the Circuit Court of Mobile County and was
  removed to this Court by Defendant based on diversity jurisdiction. (Doc.1)
  5 The parties ultimately reached a resolution of the injunction issues. (Doc. 10). As a

  result, with permission, Tyrone filed an Amended Answer and Counterclaim
  removing those causes of action. (Doc. 32).

                                             5
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 6 of 31            PageID #: 1977



  non-moving party is not sufficient for denial of summary judgment; there must be

  ‘sufficient evidence favoring the nonmoving party for a jury to return a verdict for

  that party.’ ” Bailey v. Allgas, Inc., 284 F.3d 1237, 1243 (11th Cir. 2002) (quoting

  Anderson, 477 U.S. at 249). "If the evidence is merely colorable, or is not

  significantly probative, summary judgment may be granted." Anderson, at 249-250.

  (internal citations omitted).

        The basic issue before the court on a motion for summary judgment is

  “whether the evidence presents a sufficient disagreement to require submission to a

  jury or whether it is so one-sided that one party must prevail as a matter of law.”

  See Anderson, 477 U.S. at 251-252. The moving party bears the burden of proving

  that no genuine issue of material fact exists. O'Ferrell v. United States, 253 F.3d

  1257, 1265 (11th Cir. 2001). In evaluating the argument of the moving party, the

  court must view all evidence in the light most favorable to the non-moving party,

  and resolve all reasonable doubts about the facts in its favor. Burton v. City of Belle

  Glade, 178 F.3d 1175, 1187 (11th Cir. 1999). “If reasonable minds could differ on

  the inferences arising from undisputed facts, then a court should deny summary

  judgment.” Miranda v. B&B Cash Grocery Store, Inc., 975 F.2d 1518, 1534 (11th

  Cir. 1992) (citing Mercantile Bank & Trust v. Fidelity & Deposit Co., 750 F.2d 838,

  841 (11th Cir. 1985)).

        Once the movant satisfies his initial burden under Rule 56(c), the non-moving

  party "must make a sufficient showing to establish the existence of each essential

  element to that party's case, and on which that party will bear the burden of proof



                                             6
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 7 of 31             PageID #: 1978



  at trial." Howard v. BP Oil Company, 32 F.3d 520, 524 (11th Cir. 1994) (citing

  Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). Otherwise stated, the non-

  movant must “demonstrate that there is indeed a material issue of fact that

  precludes summary judgment.” See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608

  (11th Cir. 1991). The non-moving party “may not rely merely on allegations or

  denials in its own pleading; rather, its response .... must be by affidavits or as

  otherwise provided in this rule be set out specific facts showing a genuine issue for

  trial.” Vega v. Invsco Group, Ltd., 2011 WL 2533755, *2 (11th Cir. 2011). “A mere

  ‘scintilla’ of evidence supporting the [non-moving] party’s position will not suffice;

  there must be enough of a showing that the jury could reasonably find for that

  party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citation omitted).

  “[T]he nonmoving party may avail itself of all facts and justifiable inferences in the

  record taken as a whole.” Tipton v. Bergrohr GMBH-Siegen, 965 F.2d 994, 998 (11th

  Cir. 1992). “Where the record taken as a whole could not lead a rational trier of fact

  to find for the non-moving party, there is no genuine issue for trial.” Matsushita

  Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574 at 587 (1986) (internal

  quotation and citation omitted).

  B. Breach of Contract6

        Tyrone asserts that summary judgment is due to be granted in its favor

  because TruBridge failed to perform under the Amended Agreement, which is a



  6This Court will address the breach of contract claims asserted by the parties
  together.

                                              7
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 8 of 31           PageID #: 1979



  breach under Alabama Law. (Doc. 108 at 16; PageID.666). In response, TruBridge

  contests the facts as set forth by Tyrone and asserts that even if those facts were

  true, Tyrone would still not be entitled to summary judgment because TruBridge

  need not prove “perfect performance” but must “only show that it substantially

  performed under the Amended Agreement.” (Doc. 116 at 4; PageID.1477.)

  TruBridge additionally asserts that the reasons provided by Tyrone for its

  termination are pretextual and that some of the documents relied on by Tyrone are

  hearsay.7 In reply, Tyrone responds to the hearsay objections raised by TruBridge,

  refutes that its reasons for termination were pretextual, and reasserts that

  summary judgment should be granted. (Doc. 123, generally).

        TruBridge simultaneously asserts that summary judgment should be granted

  in its favor as to its breach of contract claim and as to the counterclaims asserted by

  Tyrone. More specifically, it argues that it performed its contractual obligations

  under the Amended Agreement until February 22, 2018, when it received the

  termination letter from Tyrone and that Tyrone is precluded from recovering

  damages under the limitation of liability in the Amended Agreement. (Doc. 112,

  generally). TruBridge further seeks summary judgment as to two invoices sent to

  Tyrone for its services, which Tyrone has not paid. (Id.) In response, Tyrone argues

  that the Agreement was modified by the actions of the parties beginning in Spring

  2017 and that the issue of substantial performance is a question of fact to be


  7Specifically, TruBridge asserts that “Johnson-Albert Call” and “Johnson-Albert
  Email” are hearsay. (Doc. 116 at 17-18; PageID.1490-91). These correspondences
  are described further hereinbelow.

                                             8
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 9 of 31            PageID #: 1980



  decided by a jury. (Doc. 120 at 2, 4-6; PageID.1712, 1714-16). In reply, TruBridge

  denies the Amended Agreement was modified, maintains that is substantially

  performed, refutes that Tyrone is entitled to damages under the limitations

  provision, and asserts that there is no dispute that it is owed the amount it seeks

  from the two outstanding invoices. (Doc. 112, generally).

        Under Alabama law, “[i]n order to establish a breach-of-contract claim, a

  plaintiff must show ‘(1) the existence of a valid contract binding the parties in the

  action, (2) his own performance under the contract, (3) the defendant's

  nonperformance, and (4) damages.” City of Gadsden v. Harbin, 148 So.3d 690, 696

  (Ala. 2013) quoting S. Med. Health Sys., Inc. v. Vaughn, 669 So.2d 98, 99 (Ala. 1995)

  (internal quotations omitted). The parties do not dispute that a contract existed or

  that the termination letter of February 22, 2018 terminated the agreement. As a

  result, the issues to be resolved are whether the parties modified the agreement and

  whether TruBridge failed to perform its contractual obligations. If there is no

  question of fact that TruBridge performed, then TruBridge is entitled to summary

  judgment. If there is no question of fact that TruBridge failed to perform, then

  Tyrone is entitled to summary judgment. Lastly, if there is a question of fact as to

  whether TruBridge performed, then neither Tyrone nor TruBridge is entitled to

  summary judgment.8


  8 Both parties have acknowledged that if the Court determines that there is a
  question of disputed fact as to whether TruBridge performed, then neither motion
  for summary judgment can be granted. (See Doc. 120 at 1; PageID.1711) (“To the
  extent this Honorable Court does not grant Tyrone Hospital’s Motion for Summary
  Judgment, genuine issues of material fact preclude summary judgment in favor of

                                             9
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 10 of 31          PageID #: 1981



        1.     Modification

        Because whether the contract was modified could impact any determination

  on performance and/or breach by TruBridge, this Court will first address the issue

  of modification. In its response to TruBridge’s motion for summary judgment,

  Tyrone has asserted that the Amended Agreement was modified by the actions of

  the parties when TruBridge proposed performance metrics via “Action Plans”.9

  (Doc. 120 at 2-4; PageID.1712-14). In support of its position, Tyrone has cited to

  several cases which hold that in Alabama, (1) parties to a contract may modify an

  executory contract, (2) that if the terms of the subsequent agreement contradict the

  earlier agreement, then the later agreement prevail, (3) that no consideration is

  necessary for modification, (4) that a written contract may be modified by a

  subsequent oral agreement even if the contract requires all modifications be in

  writing, and (5) that an intention to waive a right can be found in a parties

  conduct.10 (Doc. 120 at 2-3; PageID.1712-13). In its reply, TruBridge denies that its




  TruBridge); see also Doc. 122 at 13; PageID.1963)(“Nevertheless, if the Court
  accepts Tyrone Hospital’s argument on this issue and denies the TruBridge Motion
  for Summary Judgment, then the Tyrone Hospital Motion for Summary Judgment,
  in which Tyrone claims there are no genuine issues of material fact on this issue,
  must be denied as well.”)
  9 The Court notes that, although it could have been, this argument was not raised in

  Tyrone’s initial motion for summary judgment. However, because TruBridge had
  an opportunity to respond to Tyrone’s argument the Court will address
  modification.
  10 Citing to Peoples Bank & Trust Co. v. Coleman, 736 F.2d 643, 644 (11th Cir.

  1984); Nature’s Way Marine LLC v. Everclear of Ohio Ltd., 37 F.Supp. 3d 1232,
  1241 (S.D. Ala. 2014); Commercial Contractors, Inc. v. United States Fidelity &
  Guaranty, Co., 524 F.2d 944, 952 (5th Cir. 1975); and Retail Developers of Alabama,
  LLC, v. East Gadsden Golf Club, Inc., 985 So.2d 924 (Ala. 2007).

                                            10
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 11 of 31         PageID #: 1982



  Action Plans were modifications to the Amended Agreement. (Doc. 122 at 2-3;

  PageID.1952-53). For support, TruBridge relies on the testimony of Tyrone’s CFO,

  Todd Dieffenbach (“Dieffenbach”) who testified that the action plans were goals, not

  modifications and the fact that when Tyrone sent the termination letter the parties

  were actively renegotiating the Amended Agreement to include performance

  metrics, which would not have been necessary had the action plans served to modify

  the Agreements. (Doc. 122 at 2; PageID.1952).

        There is no dispute that in response to some of Tyrone’s concerns relating to

  TruBridge’s performance, TruBridge proposed Action Plans that included

  performance goals. (Doc. 122 at 2; PageID.1952). Nevertheless, Tyrone has not

  raised a genuine issue of material fact as to whether the Action Plans modified the

  Amended Agreement. Rather, despite the caselaw cited, Tyrone fails to set forth

  any facts to support that the parties wanted or meant to modify the Amended

  Agreement in this case through the course of their actions. To the contrary, the

  facts show that the Action Plans proposed by TruBridge were meant to be goals and

  were believed to be goals by both parties. As such, Tyrone has not shown that the

  Action Plans were a modification of the Amended Agreement. Accordingly, whether

  TruBridge substantially performed under the Amended Agreement need not include

  a determination of whether it breached by not meeting the performance goals set

  forth in the Action Plans.




                                           11
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 12 of 31           PageID #: 1983



        2.      Performance

        The issue of performance is two-fold. First, Tyrone asserts that TruBridge

  failed to perform under the contract such that Tyrone is entitled summary

  judgment as a matter of law. Second, TruBridge asserts that it substantially

  performed its contractual obligations such that it is due judgment as a matter of

  law. Because the analysis as to TruBridge’s performance goes to both pending

  motions, this Court will address the issues relating to performance in both motions

  together.11

        In support of its position that it performed its contractual obligations,

  TruBridge shows that from December 1, 2016 to March 2018, it billed and collected

  $29,279,556.72 in payments from third party payers and patients. (Doc. 112 at 6;

  PageID.1312). TruBridge relies on the deposition testimony of Dieffenbach wherein

  he acknowledged that TruBridge provided insurance follow-up, billing, and

  collection services to Tyrone and wherein he testified that he believed TruBridge

  was working to tailor and supplement its system in order to provide Tyrone the

  services to which it agreed, i.e., submitting claims to payers, appealing denials of

  payments, billing and collecting payments from patients, trying to reconcile

  Tyrone’s books for bad debt, providing insurance follow-up services, and working on

  remittances capturing payment information and other clearinghouse data. (Id. at 6-

  9; PageID.1312-15.) TruBridge also relies on the deposition testimony of Joseph


  11Because the Court has combined the parties’ positions as to performance, the
  facts presented will not necessarily be discussed in the order in which they were
  presented by the pleadings.

                                            12
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 13 of 31           PageID #: 1984



  Peluso, Tyrone’s CEO (“Peluso”), wherein he testified that TruBridge continued to

  provide accounts receivable management services until February 2018 and wherein

  he stated that he assumed that Tyrone complied with all of its responsibility under

  the accounts receivable management addenda to the Agreement. (Id. at 9; PageID.

  1315.) Finally, TruBridge relies on the testimony of Jessica Albert (Manager of

  Patient Financial Services of Tyrone) (“Albert”) wherein she admitted that

  TruBridge provided the services they agreed to provide to Tyrone. (Id. at 10;

  PageID.1316.)

        Tyrone does not dispute that TruBridge collected $29,279,556.72 on behalf of

  Tyrone pursuant to the Amended Agreement. Rather, Tyrone argues that

  TruBridge failed to perform as a matter of law because it failed to collect as much as

  $3,984,981 more in claims.12 (Doc. 108, generally.) It alleges that the failure of

  TruBridge to properly handle the accounts receivable affected the hospital’s

  financial health and affected Dieffenbachs’ working situation and personal health.

  (Doc. 108 at 8-9; PageID.878-79). In support of its position, Tyrone sets forth a

  significant number of facts and references a series of documents which detail the

  problems with TruBridge’s handling of Tyrone’s billing and collection services.

  Namely, Tyrone has submitted (among other things) (1) multiple emails between

  Dieffenbach and TruBridge which detail that the financial position of the hospital




  12 Tyrone’s motion does not specifically cite this number. Rather, the Court has
  calculated this amount based on the numbers asserted herein below. This amount
  is in agreement with the same calculations made by TruBridge. (Doc. 116 at 20;
  PageID.1493)

                                            13
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 14 of 31            PageID #: 1985



  was not improving as much as it needed to after TruBridge took over Tyrone’s

  accounts receivable (Doc. 108 at 5-8), (2) an affidavit of Jessica Albert (Doc. 109 at

  122-131; PageID.1010-19), (3) copies of correspondences relating to multiple

  complaints the hospital received from patients regarding their accounts, which

  ultimately had to be addressed by sending out a letter to all patients apologizing for

  the “mishandling” of their accounts, but still incorrectly informing parties to contact

  Tyrone instead of TruBridge’ hotline. (Doc. 108 at 10-11; PageID.880-81; Doc. 109 at

  133-40; PageID.1021-28), (4) Action Plans proposed by TruBridge that set

  performance goals in response to continued problems (which Tyrone asserts were

  not met) (Doc. 109 at 167-70; PageID.1055-58) (4) an Aging Workflow Report dated

  February 19, 2018 prepared by Juanita Johnson (TruBridge’s Manager of Business

  Services) (“Johnson”) and Johnson’s “visit recap notes”, (Doc. 109 at 159-60;

  PageID.1047-48) and (5), forty-nine documents produced by TruBridge which can

  very generally be described as documents referencing problems experienced with

  the handling of accounts receivable during the contract period. (Doc. 120 at 8-11;

  PageID.1718-21; Docs. 120-1 to 120-5).

        Of significance, Tyrone points out that the Aging Workflow Report showed

  that as of February 19, 2018, “691 claims with gross charges totaling $1,712,677.23

  had been sitting in Tyrone Hospital’s claims clearinghouse system for 30 or more

  days without being billed or otherwise worked by TruBridge, LLC.”13 (Doc. 108 at


  13The termination letter cites to the Aging Workflow Report as indicating that
  there were “1,061 Medicaid claims which have not been billed by TruBridge, LLC
  dating back to July, 2017, totaling $2,278,249.20 in charges as of February 19,

                                             14
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 15 of 31           PageID #: 1986



  13; PageID.883). Johnson’s “visit recap notes” from her meeting with TruBridge

  employees additionally noted that: the process of receiving payments “caused [the

  TruBridge, LLC employees] to be behind on their main responsibilities in [the]

  billing flow”; the TruBridge, LLC employees “are not able to complete all of their

  billing task (sic) and no follow up has been done on billing they submit”; and that

  she further “[d]iscussed MSP protocol, due to excessive denials from Medicare on

  COB”. (Doc. 108 at 13-14; Page.ID 883-84) (emphasis omitted). Tyrone also relies

  on a phone call which allegedly took place after this litigation was filed and a follow

  up email between Johnson and Albert (“Johnson-Albert Call” and “Johnson-Albert

  Email”, respectively). According to Tyrone, during the Johnson-Albert Call,

  Johnson referenced a large spreadsheet of mishandled claims. The Johnson-Albert

  Email sent by Johnson requested that Tyrone write off $93,082.13 in claims. (Doc.

  108 at 14; PageID.884).

        To further, substantiate its claims that TruBridge failed to collect as it was

  required, Tyrone submits a review of accounts receivable performed by Jessica

  Albert (Manager of Patient Financial Services of Tyrone)(“Albert”) which shows

  Tyrone’s “damages total $2,635,504.13 based upon: a. 1,211 insurance accounts

  totaling $656,009.83 in uncollected fees as of March 29, 2018; b. 3,216 self-pay

  accounts with a balance due of $1,715,284.80 in uncollected fees as of March 29,




  2018.” (Doc. 108 at 12; PageID.882). However, Tyrone has since acknowledged that
  Peluso misinterpreted the report. (Id.) Notwithstanding the alleged error, Tyrone
  contends the report still reflects the above mishandled claims. (Id.)


                                            15
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 16 of 31           PageID #: 1987



  2018; and c. 508 Medicaid accounts verified with gross charges totaling

  $1,768,048.31 and an uncollectible balance in the amount of $264,209.50 as of

  March 29, 2018.”14 (Doc. 108 at 15; PageID.885) Tyrone additionally contends that

  the figures Albert previously calculated “do not include untimely-filed insurance

  claims for 2017 totaling $1,349,476.87 in gross charges related to 1,726 transactions

  as well as any such claims through March 29, 2018 which were not reflected on

  Tyrone Hospital’s Aged Trial Balance report because they had been written off.” (Id.

  at 16; PageID.886). As a result, Tyrone contends TruBridge failed to collect

  $3,984,981 in claims.

        In response, TruBridge acknowledges that at one time or another the parties

  were dissatisfied with the actions or performance of the other, but that Tyrone’s

  dissatisfaction does not equate to TruBridge’s non-performance. It argues that even

  if the facts presented by Tyrone were true (which it disputes) they fail to establish a

  breach of contract. (Doc. 116 at 2, 6-13; PageID.1475-86). TruBridge further asserts

  that the facts presented by Tyrone are pretextual because the events on which

  Tyrone now relies to justify its termination letter took place after the termination

  letter was sent. (Id. at 14-19; PageID.1487-92). Lastly, TruBridge argues Tyrone’s

  alleged damages are false and that any damages due to TruBridge’s failure to


  14Tyrone acknowledges that “the figures for insurance claims include all insurance
  claims over 60 days even before TruBridge, LLC was engaged, unreconciled
  insurance over-payments, and claims which were written off due to medical
  necessity among other possible adjustments” but also that “[b]ecause of the strict
  time deadlines on Medicaid claims, the figures for such claims is not subject to
  change over time and remain accurate.” (Doc. 108 at 15; PageID.885; Doc. 109 at
  122-24; PageID.1010-12).

                                            16
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 17 of 31           PageID #: 1988



  timely bill claims is statistically insignificant considering TruBridge collected more

  than $29 million pursuant to the Agreement. (Doc. 116 at 18, 20-22; PageID.1491,

  1493-94).

        Both parties assert that the requisite legal measurement of performance is

  whether a party substantially performed. (See Doc 112 at 12; PageID.1324; Doc. 120

  at 4-6: PageID.1714-16).   In support of its position that it substantially performed,

  TruBridge primarily relies on three cases: Bay City Const. Co. v. Hayes, 624 So.2d

  1031, 1034 (Ala. 1993); ADTRAV Corp. v. Duluth Travel Inc., 2018 WL 447417

  (N.D. Ala. January 17, 2018); and Bruner v. Hines, 324 So.2d 265 (1975). In Bay

  City, the Alabama Supreme Court stated as follows:

         We stated in Cobbs v. Fred Burgos Constr. Co., 477 So.2d 335, 338
        (Ala.1985), that whether a party has substantially performed a
        promise under the contract is a question of fact to be determined from
        the circumstances of each case. Furthermore, “substantial
        performance” of a contract does not contemplate exact performance of
        every detail, but performance of all important parts. Mac Pon Co. v.
        Vinsant Painting & Decorating Co., 423 So.2d 216 (Ala.1982)

  Bay City Const. Co. v. Hayes, 624 So.2d 1031, 1034 (Ala. 1993). In Duluth, the

  Court described substantial performance under Alabama Law as follows:

        “If a plaintiff substantially performs, ‘immaterial deviations will not
        prevent recovery of the contract price, less the amount required to
        indemnify for injuries sustained by such deviations.’ ” ECR Properties,
        LLC v. Camden County Dev., LLC, 998 F. Supp. 2d 1295, 1304 (M.D.
        Ala. 2014) (quoting Huffman–East Dev. Corp. v. Summers Elec. Supply
        Co., 288 Ala. 579, 263 So.2d 677, 680 (1972)). Furthermore, “[a]
        material breach of a contract ‘is one that touches the fundamental
        purposes of the contract and defeats the object of the parties in making
        the contract.’ ” Bentley Systems, Inc. v. Intergraph Corp., 922 So. 2d 61,
        93 (Ala. 2005) (quoting Sokol v. Bruno’s, Inc., 527 So.2d 1245, 1248
        (Ala. 1988)). “ ‘Substantial performance is the antithesis of material
        breach. If a breach is material, it follows that substantial performance


                                            17
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 18 of 31             PageID #: 1989



        has not been rendered.’ ” Harrison v. Family Home Builders, LLC, 84
        So. 3d 879, 889 (Ala. Civ. App. 2011) (quoting John D. Calamari &
        Joseph M. Perillo, THE LAW OF CONTRACTS § 11.18(b) (4th ed.
        1998)). “ ‘ “Breach” consists of the failure without legal excuse to
        perform any promise forming the whole or part of the contract.’ ”
        Hanuman, LLC v. Summit Hotel OP, LP, No. 2:13-CV-02234-HNJ,
        2017 WL 4508158, at *4 (N.D. Ala. Oct. 2, 2017) (quoting McGinney v.
        Jackson, 575 So. 2d 1070, 1071 (Ala. 1991)).

  Duluth at *8. “Whether or not a given breach is so material or essential may be

  frequently a question of fact to be determined by the jury, yet if in a particular case

  the question is so clear as to be decided only in one way, it is a question of law for

  the court.” Id. quoting Harrison v. Family Home Builders, LLC, 84 So. 3d 879, 889

  (Ala. Civ. App. 2011). Tyrone does not contest the applicability of the case law

  relied on by TruBridge. It does, however, assert that those cases support that

  substantial performance is a jury question and should not be resolved on summary

  judgment. (Doc. 120 at 4-6; PageID.1714-16).

        A review of the relevant pleadings and supporting evidence submitted by the

  parties establishes that the “fundamental purpose” of the Amended Agreement was

  to obligate TruBridge to handle the billing and collection services for Tyrone. There

  is no question that, to some extent, TruBridge performed under the Amended

  Agreement. Indeed, the collection of over $29 million in claims is not insignificant.

  Moreover, there is no dispute that the Amended Agreement did not contain

  performance metrics, such that TruBridge’s failure to collect a minimum amount of

  claims would automatically amount to a breach of its obligations. Further, a large

  portion of the factual circumstances presented by Tyrone, while certainly refuting

  that TruBridge’s performance was perfect, fail to raise a question of material fact



                                             18
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 19 of 31             PageID #: 1990



  that it failed to perform “all the important parts”. See Bay City Const. Co., 624

  So.2d at 1034. More specifically, the fact that patients complained over the

  handling of their accounts, the fact that the billing issues impacted Dieffenbach’s

  working environment, the fact that dissatisfied account holders were the instructed

  to call the hospital instead of TruBridge’s toll free customer service line, while all

  disputed, are not particularly persuasive to show that TruBridge failed to

  substantially perform. Rather, these factual circumstances more strongly support

  the type of immaterial deviations that do not defeat substantial performance.

        Nevertheless, the relevant pleadings and supporting documents also show

  that from early 2017 until February 2018, there were problems with TruBridge’s

  handling and/or mishandling of Tyrone’s accounts receivable. In that respect, the

  record reflects that on multiple occasions Tyrone expressed concerns to TruBridge

  that its collections were lower than anticipated, that in response to Tyrone’s

  concerns, TruBridge proposed Action Plans (which the parties dispute were met),

  and that at the time of termination, the parties were actively attempting to

  renegotiate a contract that would include performance metrics (among other

  things). More significantly, Tyrone has shown, per the Aging Workflow Report,

  that at the time it sent the termination letter, there were 691 claims that had been

  sitting in Tyrone Hospital’s claims clearinghouse system for 30 or more days

  without being billed or otherwise worked by TruBridge, LLC. These facts place in

  dispute whether TruBridge was substantially performing. Further, because the

  damages claimed by Tyrone are the amounts which it claims TruBridge failed to



                                             19
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 20 of 31          PageID #: 1991



  collect, those claimed damages also materially impact any analysis of whether

  TruBridge substantially performed. Based on the documents before this Court the

  actual amount of claims that TruBridge allegedly failed to collect under the contract

  ranges from $93,082.13 to $3,984,981, with possible calculations of $797,111.63

  (Doc. 112 at 17-21; PageID.1323-27) and $365,114.25 (Doc.116 at 21; PageID.1494)

  in between.15 Because the number and amount of claims TruBridge failed to collect

  “touches the fundamental purposes of the contract” and because the parties dispute

  the number and amount of claims which TruBridge failed to collect, this case is not

  “so clear as to be decided only in one way”. See Duluth at *8. Accordingly, whether

  or not TruBridge substantially performed is a question of fact to be determined by a

  jury.

          The Court has not ignored TruBridge’s additional contentions that Tyrone’s

  reasons for termination were pretextual or that the Johnson “visit recap notes” and

  the Johnson-Albert Call contain hearsay that is inadmissible. However, neither of

  those arguments defeat the analysis above.16 Despite the fact that Tyrone may

  have been discussing its termination of the Amended Agreement with TruBridge




  15 The Court notes that the $797,111.63 and $365,114.25 figures are presented by
  TruBridge, not Tyrone. This Court is not citing these figures to suggest in any way
  that TruBridge might owe those specific amounts. Rather, the Court references
  these amounts to show that the extent of the allegedly mishandled claims is clearly
  disputed, and that fact, not the actual amounts presented, supports that this is not
  a case wherein substantial performance should be determined as a matter of law.
  16 Because this Court’s conclusion that a question of fact exists is based on the

  record even without considering the Johnson visit recap notes or the Johnson-Albert
  Call, this Court need not address the admissibility of those notes or the call at this
  time.

                                           20
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 21 of 31            PageID #: 1992



  prior to its actual termination does not wholly undermine the reasons stated by

  Tyrone for its termination. Namely, as stated above, the facts presented show a

  pattern of Tyrone being dissatisfied with TruBridge’s performance, an effort to cure

  problems (that neither party denies existed) to which TruBridge responded with

  Action Plans (which the parties dispute were met) and the reality that regardless of

  whether Peluso misread or overstated the amount of outstanding claims as

  indicated by the Aging Workflow Report, there were, in fact, outstanding claims per

  the report. These facts raise a material dispute as to whether, at the time the

  termination letter was sent, TruBridge had substantially performed, even without

  considering those events which TruBridge asserts took place thereafter, including

  the Johnson-Albert correspondences or the Johnson “visit recap notes”. As such, a

  question of material fact as to whether TruBridge substantially performed remains,

  so as to defeat summary judgment.

        TruBridge’s position that its performance of collecting approximately $29

  million for Tyrone renders statistically insignificant any losses Tyrone may have

  suffered as a result of its mishandling its contractual obligations is also not lost on

  the court. However, as explained above, the amount which TruBridge failed to

  collect in this action is not the result of an immaterial deviation such as an error or

  miscalculation. Rather, the amount which TruBridge failed to collect is directly

  material to TruBridge’s performance. Since the amount of losses Tyrone may have

  suffered is disputed, the facts presented do not unequivocally establish that the

  amount of claims which TruBridge failed to collect is statistically insignificant. It is



                                             21
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 22 of 31           PageID #: 1993



  not this court’s function to weigh the evidence or to determine the truth of the

  dispute, but rather to determine whether there is a genuine issue for trial. See

  Anderson, 477 U.S. at 249. Based on the facts presented in this action, it cannot be

  said that there is no question of material fact on the issue of performance. As a

  result, neither party is entitled to judgment as a matter of law on their respective

  breach of contract claims.17 Moreover, because summary judgment is not

  warranted as to the breach of contract claims, the court need not determine the

  amount of damages to which either party may be entitled.

  B. Limitation of Liability

        To the extent that summary judgment is not granted as to the breach of

  contract claims, TruBridge also seeks summary judgment in its favor barring



  17 The court notes that TruBridge additionally asserts that it is entitled to summary
  judgment as to Tyrone’s counterclaims because even if it could prove a failure of
  TruBridge to perform, it still cannot show damages, a required element of its cause
  of action, because it did not take reasonable efforts to prevent its damages. (Doc.
  112 at 24; PageID.1330). In support of its position, TruBridge points out that when
  Tyrone terminated the contract, the parties were in the process of renegotiating the
  Amended Agreement and that because Tyrone chose to terminate rather than
  continue with the renegotiating, it failed to prevent its losses. (Id.) TruBridge’s
  arguments are not compelling. First, the fact that Tyrone discussed the
  performance issues with TruBridge and attempted to renegotiate prior to its
  termination refutes that it altogether failed to take reasonable efforts to prevent its
  damages. Second, the facts presented show that the parties disagree as to why the
  renegotiating ended. TruBridge contends that the parties reached an agreement on
  material issues, but Tyrone terminated prior to the new contract being finalized.
  (Id.) However, the deposition testimony relied on by TruBridge also provides that
  Tyrone believed that TruBridge was responsible for sending it a draft of the new
  contract, but failed to do so. (Id.) Finally, aside from the factual disputes,
  “[w]hether a party has sufficiently mitigated his damages is a question of fact.”
  Carnival Cruise Lines, Inc. v. Goodin, 535 So.2d 98, 103 (Ala. 1988) (citations
  omitted).

                                            22
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 23 of 31            PageID #: 1994



  Tyrone’s claim for damages. For cause, TruBridge asserts that the recovery of

  damages is precluded by a limitation of liability clause in the contract. (Doc. 112 at

  26-28; PageID.1332-34). TruBridge argues that the conspicuous, all capitalized

  limitation of liability in the Amended Agreement is both enforceable under Alabama

  law and not unconscionable. (Doc. 112 at 26-28; PageID.1332-34). Tyrone responds

  that it is not seeking incidental or consequential damages. Rather, it seeks only

  direct compensatory damages as a result of TruBridge’s failure to perform the

  services described by the contract. As such, it argues that its damages are not

  precluded by the limitation of liability clause, but rather are the exact type of

  damages that are allowed because the clause limits TruBridge’s liability “to

  providing the services described [per the Agreement]”. (Doc 120 at 13-14;

  PageID.1723-24). Nevertheless, Tyrone argues that if this Court is inclined to agree

  with TruBridge that the liability provision precludes any liability, then the

  provision is ambiguous. (Id. at 14-17; PageID.1724-27). In reply, TruBridge states

  the limitation of liability provision “unambiguously and conspicuously limits

  TruBridge’s liability under the Amended Agreement to the provision of the services

  described under the Amended Agreement” and that “Tyrone Hospital’s management

  all testified that TruBridge performed its obligations under the Amended

  Agreement” such that “Tyrone Hospital’s damages claims are foreclosed by the

  limitation of liability provision.” (Doc. 122 at 9; PageID.1959).

        Alabama law recognizes the freedom to contract and upholds “clearly

  manifested limitations” in a contract. Standifer v. Best Buy Stores, L.P., 364



                                             23
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 24 of 31              PageID #: 1995



  F.Supp.3d 1286, 1295 (N.D. Ala. 2019) citing to Campbell v. S. Roof Deck

  Applicators, Inc., 406 So.2d 910, 913 (Ala. 1981). Tyrone does not argue that the

  limitation of liability is unenforceable per Alabama law. Nevertheless, it is well

  established that limitation of liability clauses are enforceable. See Colonial

  Bancgroup Inc. v. PricewaterhouseCoopers, LLP, 2016 WL 9686250, *8 (M.D. Ala.

  Aug. 25, 2016) (“... Contract provisions that bar consequential damages.... are fully

  enforceable in Alabama.... Saia Food Distribs. v. SecurityLink, 902 So. 2d 46, 50, 55

  (Ala 2004) (enforcing a limit of liability clause as to damages arising from alleged

  breach of contract and negligence); Puckett, Taul & Underwood, Inc. v. Schreiber

  Corp., 551 So. 2d 979, 982-82 (Ala. 1989) (... commercial parties may contract freely

  to limit the remedies available to them; ....). Tyrone has additionally failed to

  dispute that the limitation of liability clause at issue in this action is

  unconscionable. See Fleming Farms v. Dixie AG Supply, Inc., 631 So.2d 922

  (Ala.1994) (“Once the party seeking to enforce a limitation-of-liability clause makes

  a prima facie showing that the clause is not unconscionable, the burden shifts to the

  plaintiff to present substantial evidence to the contrary.”) Rather, Tyrone asserts

  that the clause on its face does not preclude the damages it seeks or, in the

  alternative, it must be ambiguous.

        As explained by this Court in Sloan v. Cunningham, 2017 WL 5894541, *8

  (S.D. Ala. Nov. 29, 2017):

        “If the court determines that the terms [of the contract] are
        unambiguous (susceptible of only one reasonable meaning), then the
        court will presume that the parties intended what they stated and will
        enforce the contract as written.” Cavalier Mfg., Inc., 862 So. 2d at 640



                                              24
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 25 of 31           PageID #: 1996



        (quoting Homes of Legend, Inc. v. McCollough, 776 So. 2d 741, 746
        (Ala. 2000)). Pursuant to Alabama law, construal of unambiguous
        agreements properly falls within the court's purview. Steward v.
        Champion Int'l Corp., 987 F.2d 732, 734 (11th Cir.1993) (citing Terry
        Cove North, Inc. v. Baldwin County Sewer Auth., Inc., 480 So.2d 1171,
        1173 (Ala. 1985)). See also Warrior Drilling & Eng'g Co. v. King, 446
        So.2d 31, 33 (Ala. 1984) (“With regard to the construction of
        instruments, this court has said that if an instrument is unambiguous,
        its construction and effect are questions of law.”).

  On the other hand, if the court determines that the terms are ambiguous

  (susceptible of more than one reasonable meaning), then the court must use

  established rules of contract construction to resolve the ambiguity. See Voyager Life

  Ins. Co. v. Whitson, 703 So.2d 944, 948 (Ala.1997); see also Extermitech, 951 So.2d at

  694 (“Some of this Court's decisions indicate that, once the court determines that a

  contract is ambiguous, it is for the finder of fact to resolve the ambiguity. However,

  ... the court, as a matter of law, should apply rules of construction and attempt to

  resolve any ambiguity in the contract before looking to factual issues to resolve the

  ambiguity.”).

        The limitation of liability clause states as follows:

        Liability: TRUBRIDGE’S LIABILITY FOR FURNISHING
        SERVICES UNDER THIS AGREEMENT SHALL BE LIMITED TO
        PROVIDING THE SERVICES DESCRIBED. TRUBRIDGE SHALL
        NOT BE LIABLE FOR ANY DAMAGES OR LOSSES INCURRED BY
        CUSTOMER AS A RESULT OF THE LOSS OF USE OF THE
        SERVICES, OR ANY PART OR COMPONENT THEREOF, OR ANY
        INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING
        FROM OR OCCASSIONED BY THE FAILURE OF TRUBRDIGE TO
        PERFORM ANY OBLIGATION UNDER THIS AGREEMENT.

  (Doc. 110-1 at 6; PageID.1119). To the extent that TruBridge seeks summary

  judgment as to any claims of Tyrone for incidental or consequential damages,



                                             25
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 26 of 31            PageID #: 1997



  summary judgment is granted. Incidental and consequential damages are

  addressed by the second sentence of the limitation provision which states in

  pertinent part, “TruBridge shall not be liable […] for any incidental or

  consequential damages resulting from or occasioned by the failure of TruBridge to

  perform any obligation under this Agreement.” (Doc. 110-1 at 6; PageID.1119). This

  language is not ambiguous and limits the identified damages as a matter of law.

  Moreover, Tyrone specifically concedes that it does not seek such damages. As a

  result, summary judgment is granted in favor of TruBridge as to any claims for

  incidental and consequential damages.

        To the extent that TruBridge seeks summary judgment so as to preclude any

  or all liability or damages, the same is denied. As an initial matter, this Court has

  reviewed the arguments of the parties on this issue repeatedly. Unfortunately, it is

  unclear whether TruBridge is asserting that the limitation of liability precludes

  Tyrone from seeking any direct damages as a result of an alleged breach or if it is

  asserting that the limitation provision allows for the recovery of direct damages as a

  result of a breach, but Tyrone is precluded from recovery of the same in this

  instance because TruBridge has satisfied its burden at summary judgment as to its

  breach of contract claim.18 If the latter argument is being made, then summary



  18To be fair, TruBridge’s motion for summary judgment asserts that the limitation
  precludes the recovery of damages even if, this Court denied TruBridge’s motion
  with respect to the breach of contract claims. (Doc. 112 at 26-28; PageID.1332-34).
  However, after Tyrone responded asserting that its claims for direct compensatory
  damages were not barred by the clause, but were specifically permitted, TruBridge
  replied that the first sentence of the clause precluded damages because it performed
  under the contract. (Doc. 122 at 9; PageID.1959). As a result, it is unclear whether

                                            26
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 27 of 31            PageID #: 1998



  judgment is denied because this Court has previously determined that summary

  judgment is not warranted on the breach of contract claim. If the former

  interpretation is the correct one, then this Court must determine if the first

  sentence of the provision is ambiguous.

        The relevant portion of the provision states “TruBridge’s liability for

  furnishing services under this Agreement, shall be limited to providing the services

  described.” (Doc. 110-1 at 6; PageID.1119). The Court does not find this language

  ambiguous. Rather, the plain language dictates that TruBridge is liable for

  providing the services described. This plain reading is supported by the second

  sentence of the provision. If the first sentence was meant to bar Tyrone from any

  recovery of damages whatsoever, the second sentence would be unnecessary as any

  liability would certainly include liability for incidental and consequential damages.

  Moreover, if the limitation of liability were meant to preclude direct compensatory

  damages as a result of TruBridge’s failure to perform, then the second sentence

  which only limits incidental or consequential damages as a result of a failure to

  perform, certainly falls short. The better interpretation allows for the two

  sentences to be read in harmony. Specifically, the first sentence limits TruBridge’s

  liability to only liability for providing its services and the second sentence waives

  any incidental and consequential damages resulting from or occasioned by the

  failure of TruBridge to perform the same. As a result, to the extent that TruBridge



  TruBridge is asserting that direct compensatory damages are precluded under the
  first sentence of the limitation clause by its language or because TruBridge alleges
  it performed.

                                             27
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 28 of 31           PageID #: 1999



  is asserting that the limitation precludes any recovery of damages, this Court finds

  that the clause does not preclude direct compensatory damages for failure to

  perform its contractual obligations.

        The Court notes that the same conclusion would be reached had the court

  found that the clause was ambiguous based on the premise that the parties in this

  action offered two differing, but plausible interpretations of the language at issue.

  When an ambiguity exists, this Court is charged with evaluating the contract on its

  face and applying the rules of contract construction in an effort to resolve

  ambiguities. See Vesta Fire Ins. Corp., supra. In determining whether a term is

  ambiguous, “an isolated sentence of the policy should not be construed alone, but in

  connection with other provisions of the said policy in order to arrive at a

  construction reasonably calculated to accomplish the intent and purpose of the

  parties.” Mega Life and Health Ins. Co., v. Pieniozek, 516 F.3d 985, 991 (11th Cir.

  2008) quoting N. River Ins. Co. v. Jackson, 278 Ala. 604, 179 So.2d 731, 733 (1965).

  Applying the rules of contract construction would result in the conclusion that the

  provision does not preclude Tyrone from seeking any damages. Specifically, the

  terms used are not ambiguous in their own right and the plain language of the

  provision warrants the above conclusion. Moreover, as explained hereinabove, an

  interpretation of the first sentence to be a complete bar to liability and damages

  would be inconsistent with the remaining language of the provision. Had

  TruBridge intended to preclude any recovery of damages, including direct

  compensatory damages, then it could have included such language in the provision.




                                            28
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 29 of 31            PageID #: 2000



  Instead, it limited its liability to the services it provided and then waived non-direct

  damages.

  D. Unpaid Invoices

        TruBridge additionally seeks summary judgment as to two invoices from

  March and April for services rendered by TruBridge to Tyrone in the amount of

  $117,997.24. (Doc. 112 at 28; PageID.1134). In support of its position, TruBridge

  points out that it was required to collect for Tyrone pursuant to its contractual

  obligations and Tyrone was obligated to pay TruBridge 3.75% of all sums collected

  under the same. (Doc. 112 at 14; PageID.1320). TruBridge acknowledges that the

  invoices from March and April total $139,997.24, but seeks summary judgment as

  to only $117,997.24. (Id.) For support, TruBridge has provided this Court with the

  relevant invoices (Page ID.1244-46) and an email from Bains Fleming to Walton

  Jackson, opposing counsel in this action, which indicates that Tyrone does not

  dispute that it owes TruBridge $117,997.24. In response Tyrone argues that it

  disputes the last two invoices “in their entirety” as supported by the Affidavit of

  William Crowe and seeks to strike the email correspondence and moves in limine to

  preclude any reference to the email to the jury. (Doc. 120 at 19-22; PageID.1729-

  32). In reply, TruBridge argues that the email need not be stricken or precluded in

  limine, but even if it were, then the evidence of record remains unrefuted that

  Tyrone owes TruBridge $117,997.24 based on the Crowe affidavit. Specifically, the

  affidavit as quoted by Tyrone, states as follows:

        Tyrone Hospital has paid all invoices of TruBridge, LLC for services
        rendered pursuant to the Agreement which is the subject of this


                                             29
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 30 of 31            PageID #: 2001



        litigation except the last two invoices dated March 9 and 29, 2018 in
        the respective amounts of $84,800.96 and $55,196.28 totaling
        $139,997.24. Of this amount, Tyrone Hospital disputes $22,240.65
        related to a cost report and rate settlements which it contends should
        not have been included in the above bills, and Tyrone Hospital claims a
        right of setoff as to the remaining amount claimed by TruBridge, LLC.

  (Doc. 109-5; PageID.1007). This Court does not find it necessary to analyze whether

  the email between Fleming and Jackson should be stricken for purposes of

  summary judgment, because without considering the same, there are no facts

  presented that Tyrone does not owe TruBridge $117,997.24, for previous services

  rendered.19 Tyrone does not dispute the amount which TruBridge claims to have

  collected on its behalf as evidenced by the invoices or that it owes TruBridge 3.75%

  of those collections. It only disputes that of the total amount invoiced, it does not

  owe $22,240.65. As such, considering the facts in a light most favorable to Tyrone,

  this Court finds that Tyrone has not shown that a question of material fact exists

  with regard to the $117,997.24.20

                                      CONCLUSION

        For the reasons stated above, the Court finds that Plaintiff’s motion for

  summary judgment should be DENIED in part and GRANTED in part. Specifically,

  TruBridge’s motion is denied with respect to its breach of contract claim, granted as

  to any claims for incidental or consequential damages, and granted as to the



  19 For the same reason, Tyrone’s request for a ruling on its position as a motion in
  limine, is premature.
  20 Tyrone additionally argues that it is entitled to a right of setoff as to the $117,

  997.24 claimed by TruBridge. (Doc. 108 at 9; PageID.879). Because this Court has
  denied the parties’ respective motions for summary judgment with respect to their
  breach of contract claims, any determination as to a setoff is premature.

                                             30
Case 1:18-cv-00141-CG-C Document 126 Filed 03/30/20 Page 31 of 31       PageID #: 2002



  outstanding invoices in the amount of $117,997.24. Defendant’s motion for

  summary judgment is DENIED.

        DONE and ORDERED this 30th day of March, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          31
